Citation Nr: 1632370	
Decision Date: 08/15/16    Archive Date: 08/24/16

DOCKET NO.  12-29 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for a jaw disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Dworkin, Associate Counsel







INTRODUCTION

The Veteran served on active duty from April 1974 to June 1975.

This matter is before the Board of Veterans' Appeals (Board) from an October 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Little Rock, Arkansas. 

This matter was previously remanded by the Board in April 2015 for additional development.

The Board notes that the Veteran has filed a timely notice of disagreement (NOD) in March 2016 with regards to a February 2016 RO rating decision that denied his claim for entitlement to individual unemployability.  The RO responded in March 2016 indicating its receipt of the Veteran's NOD and that it was processing this matter.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Pursuant to the Board's April 2015 remand, a VA medical opinion was requested to determine the etiology of the Veteran's jaw disability.  Specifically, a VA examiner was to provide an opinion as to whether it was at least as likely as not (50 percent probability or more) that the current jaw disability had its clinical onset in service, was related to the documented jaw cracking in service in March 1975, was related to any of the Veteran's reported jaw injuries in service (including a dislocated jaw following dental treatment and a jaw injury from a fall), or is otherwise the result of a disease or injury in service.  

An August 2015 VA examination report shows that the VA examiner concluded that the Veteran had multiple dental work done outside the service since 1975 and it would have to be mere speculation to state that the Veteran's problems were caused by an undocumented injury to the face while in the service.  The examiner noted that the Veteran had a lot more work done outside active service since 1975 that could have caused his problems to include extraction of his wisdom teeth or many other extractions.  The examiner also noted that there were several other possible causes to his popping or jaw problems which were a posterior bite collapse due to limited posterior teeth and no replacement of missing teeth with partials (overcloses), any type of injury to the face post 1975, arthritis, or a combination of all three with the aging process.  In the VA examiner's review of the medical evidence, it was noted that there was no documentation to jaw related injury, locking up or popping of the jaw in the Veteran's service treatment records.

However, the Board notes that a March 1975 service treatment record shows that the Veteran reported that his jaw cracked.  Additionally, the Board's April 2015 remand directives specifically requested that the examiner determined if the Veteran's current jaw disability could be related to his in service March 1975 complaint of his jaw cracking.  

Compliance with a remand is not discretionary, and failure to comply with the terms of a remand necessitates remand for corrective action.  Stegall v. West, 11 Vet. App. 268 (1998).  Therefore, the Board finds that a remand is required and a VA addendum medical opinion will be requested to determine if the Veteran's current jaw disability is related to his in service complaint of jaw cracking noted in March 1975 as the VA examiner did not discuss this evidence in the August 2015 examination report.  

Accordingly, the case is REMANDED for the following action:

1. Arrange for the Veteran's claims file to be reviewed by the examiner that conducted the August 2015 VA examination for an addendum opinion.  The examiner should provide a complete rationale for all conclusions. Specifically, the examiner should address the following.  

Is it at least as likely as not (50 percent probability or more) that the current jaw disability had its clinical onset in service, is related to the documented jaw cracking in service in March 1975, is related to any of the Veteran's reported jaw injuries in service (including a dislocated jaw following dental treatment and a jaw injury from a fall), or is otherwise the result of a disease or injury in service?  The examiner must comment upon the Veteran's March 1975 service treatment record that shows he reported his jaw cracking.  

In formulating the above opinion, the examiner must acknowledge and comment on all jaw disabilities diagnosed since August 2002 (including, but not limited to, TMJ dysfunction), the March 1975 report of jaw cracking in the Veteran's service treatment records, his reported jaw injuries in service (including a dislocated jaw following dental treatment and a jaw injury from a fall), and his reports of continuing jaw symptoms in the years since service and VA treatment for such symptoms immediately following his separation from service. (The absence of evidence of treatment for a jaw injury in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion).

2.  If and only if the August 2015 VA examiner is unavailable, schedule the Veteran for a VA examination to assess the nature and etiology of any current jaw disability.  All indicated tests and studies shall be conducted.  The claims file and all relevant electronic records, including a copy of this remand along with any records obtained pursuant to this remand, must be sent to the examiner for review.

With respect to each current jaw disability identified (i.e., any jaw disability diagnosed since August 2002 including, but not limited to, TMJ dysfunction), the examiner shall answer the following question:

a)  Is it at least as likely as not (50 percent probability or more) that the current jaw disability had its clinical onset in service, is related to the documented jaw cracking in service in March 1975, is related to any of the Veteran's reported jaw injuries in service (including a dislocated jaw following dental treatment and a jaw injury from a fall), or is otherwise the result of a disease or injury in service?

In formulating the above opinion, the examiner must acknowledge and comment on all jaw disabilities diagnosed since August 2002 (including, but not limited to, TMJ dysfunction), the March 1975 report of jaw cracking in the Veteran's service treatment records, his reported jaw injuries in service (including a dislocated jaw following dental treatment and a jaw injury from a fall), and his reports of continuing jaw symptoms in the years since service and VA treatment for such symptoms immediately following his separation from service. (The absence of evidence of treatment for a jaw injury in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion).

A complete rationale shall be given for all opinions and conclusions expressed.
	
3.  Then, readjudicate the claim, if the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




